DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 26, 35 are objected to because of the following informalities:  
		Claim 26 line 2 recites “an location measurement report (LMR)” which should be corrected as “a location measurement report (LMR)”.
		Claim 35 line 2 recites “an location measurement report (LMR)” which should be corrected as “a location measurement report (LMR)”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al (US 20180070330 A1, hereinafter referred to as Chu) in view of Ko et al (US 20190021091 A1, hereinafter referred to as Ko).
		Re claim 21, Chu teaches a device (AP 114, Fig. 1), the device comprising processing circuitry (Host processor, MAC processor, PHY processor) coupled to storage (RAM, ROM, Memory, Par 0148) (Fig. 1, Par 0020-0022, Par 0148), the processing circuitry configured to:
	(i) send a multiuser location trigger frame (trigger frame 204, Fig. 2A) to two or more initiating station devices (ISTAs) (client stations 154) in a multi-user trigger-based range measurement during a polling phase (first/negotiation stage of MU ranging procedure, Fig. 2A) (Fig. 2A, Par 0027-0033), 
	(ii) receive a first clear to send (CTS) frame from a first ISTA of the two or more ISTAs (receiving UL ranging service request frame, UL SR 212 form one of STA1-STA4 as part of an uplink OFDMA transmission 208, Fig. 2A) during the polling phase (first/negotiation stage of MU ranging procedure, Fig. 2A), wherein receiving the first CTS indicates a first request to participate in a ranging measurement (UL ranging service request frame, UL SR 212 from a client station indicates to the AP 114 that the corresponding client station wants to participate in the multi-user (MU) ranging measurement) (Fig. 2A, Par 0027-0033);
	(iii) identify a second CTS frame received from a second ISTA of the two or more ISTAs (receiving UL ranging service request frame, UL SR 212 form one of STA1-STA4 as part of an uplink OFDMA transmission 208, Fig. 2A) during the polling phase (first/negotiation stage of MU ranging procedure, Fig. 2A), wherein receiving the second CTS indicates a second request to participate in the ranging measurement (UL ranging service request frame, UL SR 212 from a client station indicates to the AP 114 that the corresponding client station wants to participate in the multi-user (MU) ranging measurement) (Fig. 2A, Par 0027-0033);
	(iv) identify the first ISTA based on a first resource unit (RU) in which the first CTS frame was received (providing/arranging preliminary ID/AID of each client station in the acknowledgement frame in an order corresponding to the order of RUs (RU identifier) in which each station sent UL ranging service request frame, UL SR 212 (as part of an uplink OFDMA transmission 208)) (Fig. 2A, Fig. 4-6, Par 0028-0035, Par 0062-0066, Par 0068-0072, Par 0076-0078); and
	(v) identify the second ISTA based on a second RU in which the second CTS frame was received (providing/arranging preliminary ID/AID of each client station in the acknowledgement frame in an order corresponding to the order of RUs (RU identifier) in which each station sent UL ranging service request frame, UL SR 212 (as part of an uplink OFDMA transmission 208)) (Fig. 2A, Fig. 4-6, Par 0028-0035, Par 0062-0066, Par 0068-0072, Par 0076-0078).
		Even though the trigger frame 204 (Fig. 2A) is a type of frame that polls multiple users/stations to transmit UL service request frames (Fig. 2A, Par 0027-0028), Chou does not explicitly disclose that a subtype of the multiuser location trigger frame is set to “poll”.
		Ko teaches that a subtype of the multiuser location trigger frame is set to “poll” (Trigger type indicating “poll trigger”, Par 0260) (trigger type in Fig. 35a, Par 0259-0260).
		 It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Chu by including the step that a subtype of the multiuser location trigger frame is set to “poll as taught by Ko for the purpose of “efficiently using bandwidths by simultaneously transmitting data between a plurality of terminals and base terminals”, as taught by Ko (Par 0007).
		Claim 30 recites a non-transitory computer-readable medium storing computer-executable instructions to be executed by a processor to perform the functions recited in claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.
		Claim 37 recites a method performing the functions recited in claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.
		Re claims 22, 31, 38, Chu teaches that the first request to participate in the ranging measurement with the device is for a time window of a sounding phase (second stage of the ranging procedure/MU ranging measurement exchange 250 occurs within a transmit opportunity period (TXOP)) (Fig. 2B, Par 0037-0050).
		Re claims 23, 32, 39, Chu teaches that the second request to participate in the ranging measurement with the device is for the time window of the sounding phase (second stage of the ranging procedure/MU ranging measurement exchange 250 occurs within a transmit opportunity period (TXOP)) (Fig. 2B, Par 0037-0050).
		Re claims 24, 33, 40, Chu teaches that the first ISTA is unassociated with the device and wherein the second ISTA is associated with the device (Fig. 2A, Fig. 4-6, Par 0018, Par 0027-0034, Par 0055-0057, Par 0061, Par 0063-0066, Par 0071-0072, Par 0074-0078, Par 0081-0083, Par 0087).
		Re claims 25, 34, Chu teaches that the first CTS frame (UL ranging service request frame, UL SR 212, Fig. 2A is received after a short duration (SIFS) of an end of trigger frame 204 transmission) is received after a short inter- frame space (SIFS) time of sending the multiuser location trigger frame of subtype poll (trigger frame 204, Fig. 2A) (Fig. 2A, Par 0027-0030).
		Re claims 26, 35, Chu teaches that the processing circuitry is further configured to generate an location measurement report (LMR) (sending Channel estimate, recorded times in DL feedback packets to the client stations, Fig. 2B) to be shared with the first ISTA and the second ISTA during a measurement reporting phase (during DL MU transmission 274, Fig. 2B) (Fig. 2B, Par 0039-0049).
		Re claims 27, 36, Chu teaches to assign the first RU to the first ISTA; and assign the second RU to the second ISTA, wherein the first RU is different than the second RU (per user RU allocation) (Fig. 2A-B, Fig. 3, Par 0017-0018, Par 0039, Par 0056-0060).
		Re claim 28, Chu teaches a transceiver configured to transmit and receive wireless signals (transceivers 134, Fig. 1) (Fig. 1, Par 0020).
		Re claim 29, Chu teaches an antenna (138, Fig. 1) coupled to the transceiver (134, Fig. 1) to cause to send the multiuser trigger frame (Fig. 1, Fig. 2A, Par 0020-0022, Par 0027-0030).



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473